  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 1 of 34 PageID #:1



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

CRAIG COLVIN,                          )
                                       )
                     Plaintiff,        )
                                       )   Case No. 19 cv 1099
                -vs-                   )
                                       )   (Jury Demand)
CITY OF CHICAGO, Former                )
CHICAGO POLICE SERGEANT                )
RONALD WATTS,                          )
OFFICER KENNETH YOUNG                  )
JR., OFFICER DARREL                    )
EDWARDS, OFFICER GEROME                )
SUMMERS,                               )
PHILIP J. CLINE,                       )
DEBRA KIRBY, Karen Rowan               )
and any other yet-unidentified         )
officers of the Chicago Police         )
Department,                            )
                                       )
                     Defendants.

                                   COMPLAINT

      Plaintiff Craig Colvin, by his attorneys, Loevy & Loevy, hereby

complains against the Defendants, City of Chicago, former Chicago Police

Sergeant Ronald Watts, Officer Gerome Summers, Officer Darrel Edwards,

Officer Kenneth Young, Jr., Philip Cline, Debra Kirby, Karen Rowan and

other as-yet-unidentified officers of the Chicago Police Department, and

states as follows:

                                   Introduction

      1.      Craig Colvin was convicted and incarcerated for a crime he did

not commit.
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 2 of 34 PageID #:2



       2.    The crime never happened; it was completely fabricated by

Chicago police officers.

       3.    Mr. Colvin was arrested on May 17, 2004.

       4.    Mr. Colvin’s arrest occurred at the Ida B. Wells housing

complex, a location that was heavily policed by corrupt Chicago police

officers.

       5.    The corrupt officers sought bribes, planted drugs, and falsely

accused many people, including Mr. Colvin, of possessing drugs.

       6.    The type of encounters these police officers had with Mr. Colvin

was unfortunately quite common, and the consequences were dire: false

arrests, criminal proceedings, incarcerations, and a subsequent felony record.

       7.    Realizing that he faced no chance of winning at trial, Mr. Colvin

eventually pled guilty following this false arrest.

       8.    After Mr. Colvin completed his sentence, Defendant Watts and

Chicago Police Officer Mohammed were caught on tape engaging in the exact

type of misconduct that Mr. Colvin had alleged against them.

       9.    The federal government charged Watts and Mohammed

criminally, and the disgraced officers pled guilty and served time in federal

prison.

       10.   Since then, evidence has come to light showing that Watts and

his police team members engaged in a pattern of criminal misconduct against




                                           2
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 3 of 34 PageID #:3



public housing residents and visitors and that the Chicago Police Department

officials have long known about that pattern.

         11.   The scope of this misconduct cannot be overstated.

         12.   For example, the Chief Justice of Illinois’ Court of Claims has

written that “many individuals were wrongfully convicted as a result of one of

the most staggering cases of police corruption in the history of the City of

Chicago,” explaining that “Watts and his team of police officers ran what can

only be described as a criminal enterprise right out of the movie ‘Training

Day.’”

         13.   The Court of Claims Chief Justice explained that “[o]n many

occasions when these residents [of public housing] refused to pay the

extortive demands the Watts crew would fabricate drug charges against

them.”

         14.   The Illinois Appellate Court, too, has weighed in on the scope of

the scandal, repeatedly calling Watts and his team “corrupt police officers”

and “criminals” and chastising the City’s police disciplinary oversight body

for doing “nothing to slow down the criminals” from their rampant

misconduct and perjury.

         15.   Belatedly recognizing the scope of misconduct that the City let

go on for more than a decade unabated, on or around November 16, 2017, in

light of the decision of the Cook County State’s Attorney Office (CCSAO) to




                                            3
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 4 of 34 PageID #:4



vacate the convictions of 15 individuals framed by the Watts outfit, many of

the Watts crew have now been placed on desk duty.

      16.     Since then, three additional groups of victims were exonerated

en masse on September 24, 2018, November 2, 2018 (including Mr. Colvin),

and February 2019, respectively.

      17.     In recognition of the scope of their misconduct, the CSSAO will

no longer call many of the Watts’s crew members as witnesses “due to

concerns about [their] credibility and alleged involvement in the misconduct

of Sergeant Watts.”

      18.     Through this lawsuit, Mr. Colvin seeks accountability and

compensation for being deprived of his liberty as a result of Defendants’

misconduct.

                             Jurisdiction and Venue

      19.     This action is brought pursuant to 42 U.S.C. § 1983 to redress

the deprivation under color of law of Plaintiff’s rights as secured by the

United States Constitution.

      20.     This Court has jurisdiction over federal claims pursuant to 28

U.S.C. § 1331 and state law claims pursuant to 28 U.S.C. § 1367.

      21.     Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in

this judicial district and Defendant City of Chicago is a municipal corporation

located here. Additionally, the events giving rise to the claims asserted herein

occurred within this judicial district.



                                           4
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 5 of 34 PageID #:5



                                  The Parties

      22.     Craig Colvin is a 51-year old man who currently resides in

Chicago, Illinois.

      23.    At all times relevant to this complaint, Defendants Ronald

Watts, Gerome Summers, Darrel Edwards, and Kenneth Young Jr., were

police officers employed by the City of Chicago and acting within the scope of

their employment and under the color of law. Collectively, these individual

Defendants are referred to as “Defendant Officers.”

      24.    At all relevant times, Defendant Watts was a leader of the

Second District Tactical Team that worked the Ida B. Wells housing complex.

      25.    At all times relevant, Defendants Ronald Watts, Gerome

Summers, Darrel Edwards, and Kenneth Young, Jr., worked on Watts’s

tactical team.

      26.    At all relevant times, Defendant Philip Cline was the

Superintendent of the Chicago Police Department.

      27.    At all relevant times, Debra Kirby and Karen Rowan were

Assistant Deputy Superintendents of the Chicago Police Department, acting

as heads of its Internal Affairs Division. Collectively, Defendants Kirby

Rowan and Cline are referred to as “Defendant Supervisory Officers.”

      28.    The Defendant City of Chicago is a municipal corporation under

the laws of the State of Illinois. The City operates the Chicago Police

Department (“CPD”). The City is responsible for the policies, practices, and

customs of the City and CPD.
                                           5
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 6 of 34 PageID #:6



                              Factual Background

      29.     Mr. Colvin’s would sometimes visit a friend who lived in the

Chicago Housing Authority’s (“CHA”) Ida B. Wells’ housing complex during

the 2000s.

      30.     At the times complained of, a tactical team of CPD officers, led

by Defendant Watts, actively patrolled the complex.

      31.     Watts and his tactical team members were well known to Mr.

Colvin and the residents of the Ida B. Wells area.

      32.     Watts and his tactical team members maintained a visible

presence in the Ida B. Wells area. The Watts team had a reputation in the

community of harassing, intimidating, and fabricating criminal charges

against the area’s residents and visitors.

      33.     Prior to May 2004, Mr. Colvin witnessed Defendant Watts

harass and sometimes plant drugs on community residents. The Watts team’s

pattern of harassment continued with Mr. Colvin.

                    Mr. Colvin is Framed on May 17, 2004

      34.     On May 17, 2004, Mr. Colvin visited his friend who lived at 540

E. 36th Street (the “540 Building”) in the Ida B. Wells complex.

      35.     Defendant Watts and other officers encountered Mr. Colvin in

the lobby of the 540 Building.

      36.     Mr. Colvin did not have any drugs or any other contraband on

his person.



                                             6
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 7 of 34 PageID #:7



      37.    Defendant Watts illegally detained and searched Mr. Colvin but

found no contraband on his person.

      38.    Immediately following the illegal search, Mr. Colvin noticed

Defendant Watts had a plastic baggie of what appeared to be drugs sticking

out of his vest pocket.

      39.    Mr. Colvin witnessed Defendant Watts remove the plastic

baggie from his vest. Defendant Watts then showed Mr. Colvin the drugs and

told him that he was going to plant the drugs on Mr. Colvin.

      40.    Mr. Colvin was falsely arrested and taken to Area Police

Headquarters at 51st and Wentworth.

      41.    Mr. Colvin was charged and ultimately convicted of a drug

crime, and incarcerated.

             Mr. Colvin’s Prosecution on the May 17, 2004 arrest

      42.    The Defendant Officers prepared false and fabricated police

reports related to this arrest.

      43.    On the basis of these false reports, Mr. Colvin was prosecuted

for drug crimes.

      44.    Even though Mr. Colvin was innocent, knowing that he risked

significant time in prison if he went to trial and lost, Mr. Colvin accepted a

plea deal.

      45.    Mr. Colvin was sentenced to eighteen months in prison.




                                           7
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 8 of 34 PageID #:8



      46.    The Defendant Officers never disclosed to the prosecutors that

they had fabricated evidence and falsified a police report related to Mr.

Colvin’s arrest.

      47.    The Defendant Officers never disclosed to the prosecutors any of

their misconduct described herein. If the prosecutors had known that

Defendant Officers fabricated evidence, and committed the other misconduct

described herein, they would not have pursued the prosecution of Mr. Colvin,

and his unlawful deprivation of liberty would not have been continued.

      48.    Given that the entirety of the State’s case against Mr. Colvin

rested on Defendant Officers’ fabrication of evidence–the planted drugs–and

the credibility of Defendant Officers, the exculpatory evidence described in

the preceding paragraphs would have been material to Mr. Colvin’s defense

of his criminal charges.

 Defendant Watts and His Team Engaged in a Pattern of Misconduct for at
       Least a Decade, All Facilitated by the City’s Code of Silence

      49.    It was no secret within CPD that Watts and his crew engaged in

the type of misconduct of which Mr. Colvin accused them.

      50.    Government officials, including those with the City of Chicago,

knew about Watts and his crew’s alleged misconduct as early as 1999.

      51.    Shortly thereafter, an FBI investigation of Watts and his crew

was underway. The FBI investigation took place with the knowledge and

occasional participation of the Chicago Police Department’s Internal Affairs

Division (IAD).


                                          8
  Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 9 of 34 PageID #:9



         52.     Because IAD was kept abreast of the FBI investigation, by 2003,

City officials—including but not limited to the head of IAD and CPD

Superintendent Philip Cline—were aware of credible allegations that Watts

and his team were extorting and soliciting bribes from drug dealers.

         53.     Watts used a drug dealer named “Big Shorty” to run drugs at

the Ida B. Wells complex. Big Shorty would sell the drugs, turning profits

over to Watts in exchange for Watts’s protection. Watts also used drug

dealers as phony informants to obtain illegitimate search warrants. Watts

also offered to let arrestees go if they provided him with weapons.

         54.     Targets of the FBI investigation extended beyond Watts to

members of Watts’s tactical team, including some of the Officer Defendants

named herein.

         55.     By 2010, the FBI investigation generated evidence showing that

Watts engaged in systemic extortion, theft, the possession and distribution of

drugs for money, planting drugs on subjects, and paying informants with

drugs.

         56.     Investigators also determined that Watts and his subordinates

had engaged in these activities for the prior ten years.

               Watts and Mohammed Are Charged With Federal Crimes

         57.     In 2012, after at least a decade of engaging in criminal

misconduct, Defendants Watts and Mohammed were caught red-handed,

shaking down a person they thought was a drug courier, but who was

actually an agent for the FBI.
                                              9
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 10 of 34 PageID #:10



      58.    The United States government subsequently charged Watts and

Mohammed with federal crimes.

      59.    Watts and Mohammed each pled guilty to federal criminal

charges and both were sentenced to terms of imprisonment. See United

States v. Watts, No. 12-CR-87-1 (N.D. Ill.); United States v. Mohammed, No.

12-CR-87-2 (N.D. Ill.).

      60.    In its sentencing memorandum in the Watts case, the

Government explained that “[f]or years,” “the defendant [Watts] used his

badge and his position as a sergeant with the Chicago Police Department to

shield his own criminal activity from law enforcement scrutiny.” His crimes

included “stealing drug money and extorting protection payments” from the

individuals he was sworn to protect and serve.

      61.    The Government revealed that, for years, Defendants Watts and

Mohammed extorted tens of thousands of dollars of bribes from individuals at

the Ida B. Wells public housing complex on numerous occasions as part of

their duties with the CPD.

      62.    During the sentencing hearing, the Government urged Judge

Sharon Johnson Coleman to “consider the other criminal conduct that the

defendant [Watts] engaged in throughout the course of his career as a police

officer,” specifically noting that during the federal investigation Watts “did

other things such as putting a false case on the confidential source that was

involved in our investigation. Watts had him arrested on drug charges. And


                                          10
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 11 of 34 PageID #:11



the source … felt he had no chance of successfully fighting that case so he

pled guilty to a crime he didn’t commit.” The federal prosecutor wondered

aloud “how many times [Watts] might have done something similar when the

government was not involved.”

      63.     Following the federal indictments of Watts and Mohammed,

City officials made efforts to downplay magnitude of Watts’s criminal

enterprise.

      64.     Notwithstanding the evidence that investigators had amassed

over the years pointing to a wide, decade long criminal enterprise, CPD

Superintendent Garry McCarthy publicly stated, “There is nobody involved

other than the two officers who were arrested.” As described in more detail

below, that statement was not true.

                          The City’s “Code of Silence”

      65.     While the federal government was investigating Watts and his

crew, a “code of silence” existed within the Chicago Police Department.

      66.     Under this code, police officers are expected to conceal each

other’s misconduct, in contravention of their sworn duties, and penalties for

breaking the code of silence within the CPD are severe.

      67.     As one CPD officer has explained, “[The Chicago Police Academy

told officers] over and over again we do not break the code of silence. Blue is

Blue. You stick together. If something occurs on the street that you don’t

think is proper, you go with the flow. And after that situation, if you have an

issue with that officer or what happened, you can confront them. If you don’t
                                          11
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 12 of 34 PageID #:12



feel comfortable working with them anymore, you can go to the watch

commander and request a new partner. But you never break the code of

silence.”

       68.   Pursuant to this “code of silence,” each of the Defendant Officers

concealed from Mr. Colvin information that Watts and his team members

were in fact engaged in a wide-ranging pattern of misconduct. Had this

information been disclosed to Mr. Colvin, he would have used it to impeach

the officers’ accounts, which would have changed the outcome of the criminal

proceedings instituted against him.

       69.   Also, consistent with this “code of silence,” the few people who

stood up to Watts and his crew and/or attempted to report his misconduct

were either ignored or punished, and Watts and his crew continued to engage

in misconduct with impunity.

               The Careers of CPD Officers Daniel Echeverria
                and Shannon Spaulding Are Nearly Ruined

       70.   In 2006, two Chicago police officers, Daniel Echeverria and

Shannon Spaulding learned credible information from arrestees that Watts

and his crew were engaged in illegal drug activity.

       71.   Officer Echeverria took the allegation seriously and he reported

it to a CPD supervisor. The supervisor made clear that he was not interested

in learning about the allegation, and he directed Echeverria not to document

the allegations.




                                         12
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 13 of 34 PageID #:13



       72.    Echeverria and Spaulding subsequently reported the allegations

about Watts and his crew to the FBI. Soon thereafter, Echeverria and

Spaulding began cooperating with the FBI, actively assisting the FBI’s

investigation of Watts and his crew.

       73.    When their cooperation became known to officers within their

CPD chain of command, Spaulding and Echeverria were labeled “rats” within

the Department, their lives were threatened, and they endured all manner of

professional retaliation by members of the CPD.

       74.    Spaulding and Echeverria subsequently sued the City for the

retaliation they suffered for blowing the whistle on Watts and his crew. On

the eve of trial in that case, the City settled for $2 million.

              CPD Officer Michael Spaargaren’s Life Is Threatened

       75.    The Illinois Appellate Court recently criticized the City for its

utter failure to address the Watts team misconduct.

       76.    In multiple instances, the City actually assigned Watts to

investigate complaints made against him or members of the team he

supervised.

       77.    Sometime in the mid-2000s, a CPD officer named Michael

Spaargaren was assigned to work with Watts in public housing.

       78.    Spaargaren observed Watts did not inventory drugs and money

that the officers seized during arrests, and Spaargaren confronted Watts

about the misconduct.



                                            13
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 14 of 34 PageID #:14



      79.    In response, Watts threatened to put a false case against

Spaargaren and made veiled threats to kill him.

      80.    A CPD Lieutenant in the chain of command—James Spratte—

subsequently warned Spaargaren to keep his mouth shut or his life would be

in danger.

      81.    Fearful for his life, Spaargaren opted to take a one-and-a-half-

year leave of absence from CPD rather than to continue to work under Watts.

                        Citizen Complaints Go Nowhere

      82.    Defendants Watts, Mohammed, and other members of Watts’s

tactical team had accumulated scores of citizen complaints concerning

violations of their civil rights over the years, beginning well before the

misconduct Defendants committed against Mr. Colvin, and yet the City did

nothing to stop the misconduct.

      83.    On information and belief, complaints that the City bothered to

investigate largely boiled down a he-said-she-said between the officer and the

citizen, and the City’s policy to resolve those disputes in the officers’ favor, no

matter how many citizens came forward with the same type of complaint.

 The City Turns a Blind Eye to the Clear Pattern of Alleged Misconduct that
                    Emerged from Watts and His Crew

      84.    Despite all of the evidence that was amassed over the years of a

pattern and practice of criminal misconduct by Defendant Officers, on

information and belief, the City never undertook its own investigation of the

clear pattern that emerged.


                                           14
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 15 of 34 PageID #:15



      85.    As City officials were aware, the purpose of the FBI

investigation was to investigate and prosecute criminal activity, not to

impose discipline and control of the City’s Police Department.

      86.    Nothing about the FBI investigation relieved the City of its

fundamental responsibility to supervise, discipline, and control its officers.

      87.    Nevertheless, the City completely abdicated this responsibility,

allowing the widespread misconduct to continue undeterred throughout the

FBI’s criminal investigation of Watts and his crew.

      88.    During the FBI investigation, which spanned at least eight

years, City officials had reason to believe that Watts and his crew were

committing ongoing criminal activity on the streets—extorting drug dealers

and framing citizens of crimes they did not commit—yet City officials took no

steps to prevent these abuses from occurring.

      89.    Instead, City officials let officers on Watts’s crew continue to

pursue criminal charges against citizens like Mr. Colvin, and to testify falsely

against citizens like Mr. Colvin.

      90.    City officials withheld information they had about the officers’

pattern of transgressions, information that citizens like Mr. Colvin could

have used to impeach the corrupt officers and defend against the bogus

criminal charges placed upon them.

                               Mr. Colvin’s Exoneration

      91.    After Defendant Watts and his crew’s corruption came to light,

on September 12, 2017, a group of similarly-situated innocent victims filed a
                                          15
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 16 of 34 PageID #:16



Consolidated Petition for Relief From Judgment and To Vacate Convictions

Pursuant to 735 ILCS 5/2-1401 (“Consolidated Petition”).

         92.   On November 16, 2017, upon the State’s motion, Judge LeRoy K.

Martin, Jr. vacated and nolle prossed all of the convictions related to the

Consolidated Petition.

         93.   In commenting on the extraordinary decision to agree to vacate

all of the convictions, head of Cook County State’s Attorney’s Office’s

Conviction Integrity Unit Mark Rotert stated that, “In these cases, we

concluded, unfortunately, that police were not being truthful and we couldn’t

have confidence in the integrity of their reports and their testimony.”

         94.   On September 24, 2018, 18 other similarly-situated innocent

victims were given a semblance of justice. Upon the State’s motion, Judge

LeRoy K. Martin, Jr. vacated 23 convictions, including Mr. Colvin’s, and the

State nolle prossed all charges related to the convictions.

         95.   Following this decision, Mr. Rotert explained that “these arrests

were purely conjured . . . . [Watts and his team] were basically arresting

people and framing them or were claiming they were involved in drug

offenses that either didn’t occur or didn’t occur the way these police officers

said.”

         96.   At a press conference where she stood with the 18 exonerated

men, CCSAO elected State’s Attorney Kim Foxx stated that “[t]he system

owes an apology to the men who stand behind us.”


                                           16
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 17 of 34 PageID #:17



      97.    On November 2, 2018, seven more victims had eight additional

convictions voluntarily dismissed by the CCSAO.

      98.    In a Press Release, CCSAO Foxx stated that Watts and his

team’s “pattern of misconduct” has caused her “to lose confidence in the

initial arrests and the validity of these convictions.”

      99.    Referring to the exonerees as “victims,” Ms. Foxx wished them

“a path forward in healing and justice.”

      100.   As of today’s date, 63 men and women have had 82 convictions

dismissed due to Watts and his team’s misconduct.

      101.   All 63 of these men and women, including Mr. Colvin, have been

found factually innocent of the charges and most, including Mr. Colvin, have

been certified innocent.

      102.   The CCSAO will no longer call certain member of Watts’s crew,

as witnesses in any pending or future matters because of their credibility

concerns and alleged involvement in misconduct.

      103.   In November 2017, the Superintendent of the Chicago Police

Department, Eddie T. Johnson, placed some of the Defendant Officers named

herein, along with other members of Watts’s crew, on desk duty pending

further investigations into their misconduct.

      104.   On November 27, 2018, Mr. Colvin’s 2004 conviction was also

vacated.




                                           17
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 18 of 34 PageID #:18



                                  Mr. Colvin’s Damages

       105.     Because of the Defendants’ acts and omissions, Mr. Colvin lost a

significant time of his life to wrongful imprisonment and was subjected to

police harassment and unfair criminal proceedings before he was finally

exonerated.

       106.     The emotional pain and suffering caused by being wrongfully

incarcerated has been significant. Mr. Colvin was deprived of the everyday

pleasures of basic human life; his freedom was taken from him. Since then,

Mr. Colvin has had to live with a felony record he did not deserve.

       107.     As a result of the foregoing, Mr. Colvin has suffered severe

emotional damages, all proximately caused by Defendants’ misconduct.

                         Count I: 42 U.S.C. § 1983 – Due Process

       108.     Each paragraph of this Complaint is incorporated as if restated

fully herein.

       109.     In the manner described more fully above, Defendant Officers,

while acting as investigators, individually, jointly, and in conspiracy with

each other, deprived Plaintiff of his constitutional right to due process and a

fair trial.

       110.     In the manner described more fully above, Defendant Officers

deliberately withheld exculpatory evidence from Plaintiff and from state

prosecutors, among others, as well as knowingly fabricated false evidence,

thereby misleading and misdirecting the criminal prosecution of Plaintiff.



                                            18
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 19 of 34 PageID #:19



       111.   Likewise, in the manner described more fully above, Defendants

Philip Cline, Debra Kirby, Karen Rowan and other as-yet-unidentified CPD

supervisors, had knowledge of a pattern of misconduct by Watts and his

team. These Defendant Supervisory Officers knew of a substantial risk that

Watts and his team would violate the rights of Mr. Colvin and other residents

and visitors of the Ida B. Wells complex, and they deliberately chose a course

of action that allowed those abuses to continue, thereby condoning those

abuses.

       112.   The constitutional injuries complained of herein were

proximately caused by the intentional misconduct of Defendant Supervisory

Officers, or were proximately caused when Defendant Supervisory Officers

were deliberately, recklessly indifferent to their subordinates’ misconduct,

knowing that turning a blind eye to that misconduct would necessarily

violate Plaintiff’s constitutional rights.

       113.   In addition, Defendant Supervisory Officers themselves

concealed exculpatory evidence from Mr. Colvin, specifically information

about Watts and his team’s pattern of misconduct. In this way, Defendant

Supervisory Officers violated Mr. Colvin’s due process right to a fair trial

deliberately and with reckless disregard to Mr. Colvin’s rights.

       114.   Defendants’ misconduct directly resulted in the unjust criminal

convictions of Plaintiff, thereby denying his constitutional right to due

process and a fair trial guaranteed by the Fourteenth Amendment. Absent


                                             19
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 20 of 34 PageID #:20



this misconduct, the prosecution of Plaintiff could not and would not have

been pursued.

       115.   The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless and deliberate

indifference to the rights of others, and in total disregard of the truth and of

Mr. Colvin’s clear innocence.

       116.   Defendants’ actions were taken under color of law and within

the scope of their employment.

       117.   The City of Chicago is also directly liable for the injuries

described in this Count because the City and CPD maintained official policies

and customs that were the moving force behind the violation of Plaintiff’s

rights and also because the actions of the final policymaking officials for

Defendant City of Chicago and CPD were the moving force behind the

violation of Plaintiff’s rights.

       118.   At all times relevant to the events described in this Complaint

and for a period of time prior thereto, Defendant City of Chicago maintained

a system that violated the due process rights of criminal defendants like Mr.

Colvin by concealing exculpatory evidence of Chicago police officers’ patterns

of misconduct.

       119.   In addition, at all times relevant to the events described in this

Complaint and for a period of time prior thereto, Defendant City of Chicago

had notice of a widespread practice by its officers and agents under which


                                           20
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 21 of 34 PageID #:21



criminal suspects, such as Mr. Colvin, were routinely deprived of exculpatory

evidence, were subjected to criminal proceedings based on false evidence, and

were deprived of liberty without probable cause, such that individuals were

routinely implicated in crimes to which they had no connection and for which

there was scant evidence to suggest that they were involved.

      120.   As a matter of both policy and practice, Defendant City directly

encourages, and is thereby the moving force behind, the very type of

misconduct at issue here by failing to adequately train, supervise, control,

and discipline its police officers, such that its failure to do so manifests

deliberate indifference. Defendant City’s actions lead police officers in the

City of Chicago to believe that their actions will never be scrutinized and, in

that way, directly encourage further abuses such as those that Mr. Colvin

endured.

      121.   The above-described widespread practices, which were so well-

settled as to constitute the de facto policy of the City of Chicago, were allowed

to exist because municipal policymakers with authority over the same

exhibited deliberate indifference to the problem, thereby effectively ratifying

it. These widespread practices were allowed to flourish because Defendant

City and the CPD declined to implement sufficient policies or training, even

though the need for such policies and training was obvious. Defendant City

and the CPD also declined to implement any legitimate mechanism for




                                           21
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 22 of 34 PageID #:22



oversight or punishment of officers, thereby leading officers to believe that

they could violate citizens’ constitutional rights with impunity.

       122.     Furthermore, the misconduct described in this Complaint was

undertaken pursuant to the policy and practices of Defendant City in that the

constitutional violations committed against Plaintiff were committed with the

knowledge or approval of persons with final policymaking authority for the

City of Chicago and the CPD, or were actually committed by persons with

such final policymaking authority.

       123.     Indeed, municipal policymakers have long been aware of

Defendant City’s policy and practice of failing to properly train, monitor,

investigate, and discipline misconduct by its police officers, but have failed to

take action to remedy the problem.

       124.     For example, at a City Council hearing on September 28, 1999,

in response to two high-profile unjustified police shootings, Superintendent

Philip Cline noted the need for better in-service training on the use of force,

early detection of potential problem officers, and officer accountability for the

use of force.

       125.     In June 2000, the Chairman of the Committee on Police and

Fire of the Chicago City Council submitted an official resolution recognizing

that “[Chicago] police officers who do not carry out their responsibilities in a

professional manner have ample reason to believe that they will not be held

accountable, even in instances of egregious misconduct.”


                                           22
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 23 of 34 PageID #:23



      126.   In 2001, the Justice Coalition of Greater Chicago (“JCGC”), a

coalition of more than a hundred community groups, confirmed the findings

of that resolution, concluding that the CPD lacked many of the basic tools

necessary to identify, monitor, punish and prevent police misconduct. The

JCGC findings were presented to Mayor Daley, Superintendent Cline, and

the Chicago Police Board.

      127.   Despite the municipal policymakers’ knowledge of the City’s

failed policies and practices to adequately train, supervise, investigate,

discipline, and control its police officers, nothing was done to remedy these

problems.

      128.   As a result, the CPD has continued to respond to complaint of

police misconduct inadequately and with undue delay, and to recommend

discipline in a disproportionately small number of cases.

      129.   Indeed, by its own admissions, more than 99% of the time when

a citizen complains that his or her civil rights were violated by police officers,

the City sides with the police officer and concludes that no violation occurred.

      130.   Notably, Defendant Watts and his crew are not the first Chicago

police officers who were allowed to abuse citizens with impunity over a period

of years while the City turned a blind eye.

      131.   For instance, in 2001, Chicago police officer Joseph

Miedzianowski was convicted on federal crime charges, including

racketeering and drug conspiracy. The jury found that Miedzianowski


                                           23
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 24 of 34 PageID #:24



engaged in corruption for much of his 22-year police career, using street

informants to shake down drug dealers and sell drugs.

      132.   Miedzianowski, like Defendant Officers in this case, had

accumulated scores of complaints over the years. As the Appellate Court has

stated concerning the Defendant City, “did nothing to slow down the

criminals. Instead, it informed the corrupt officers about the complaint and

named the source” while ignoring evidence to the contrary. The Defendant

City deemed such complaints unfounded or not sustained.

      133.   Likewise, in 2011, Chicago police officer Jerome Finnigan was

convicted and sentenced on federal criminal charges, including a charge of

attempting to hire someone to kill a police officer who Finnigan believed

would be a witness against him on his own corruption charges in state court.

      134.   Finnigan was part of a group of officers in Defendant City’s

Special Operations Section who carried out robberies, home invasions,

unlawful searches and seizures, and other crimes.

      135.   Finnigan and his crew engaged in their misconduct at about the

same time that Mr. Colvin was targeted by Defendant Watts and his crew.

      136.   Finnigan, like Defendant Officers in this case, had accumulated

scores of citizen complaints over the years, which Defendant City routinely

deemed unfounded or not sustained.




                                         24
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 25 of 34 PageID #:25



       137.   At his sentencing hearing in 2011, Finnigan stated, “You know,

my bosses knew what I was doing out there, and it went on and on. And this

wasn’t the exception to the rule. This was the rule.”

       138.   In the case of Klipfel v. Bentsen, No. 94-cv-6415 (N.D. Ill), a

federal jury found that, as of 1994, the CPD maintained a code of silence that

facilitated misconduct committed by Miedzianowski.

       139.   Likewise, in the case of Obrycka v. City of Chicago et al., No. 07

CV 2372 (N.D. Ill.), a jury found that as of February 2007 “the City [of

Chicago] had a widespread custom and/or practice of failing to investigate

and/or discipline its officers and/or code of silence.”

       140.   The same constitutionally-defective oversight system in place

during the time periods at issue in the Klipfel case and in the Obrycka case

were also in place during the times complained of herein.

       141.   The same code of silence in place at the CPD during the time

periods at issue in the Klipfel case and in the Obrycka case were also in place

during the times complained of herein.

       142.   Indeed, the problems found to exist by the jury in Klipfel and

Obrycka continue to this day. In December 2015, Mayor Rahm Emanuel

acknowledged that a “code of silence” exists within the Chicago Police

Department that encourages cover-ups of police misconduct, and that the

City’s attempts to deal with police abuse and corruption have never been

adequate.


                                            25
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 26 of 34 PageID #:26



      143.   The policies, practices, and customs set forth above were the

moving force behind the constitutional violations in this case and directly and

proximately caused Plaintiff to suffer the grievous and permanent injuries

and damages set forth above.

      144.   Defendant City’s investigation of complaints is characterized by

unreasonably long delays, despite the relatively straightforward nature of

many misconduct claims.

      145.   Although Defendant City has long been aware that its

supervision, training, and discipline of police officers is entirely inadequate, it

has not enacted any substantive measures to address that deficiency.

      146.   Instead, Defendant City continues to inadequately investigate

citizen complaints and take action against officers when necessary. It has

also failed to modify its officer training programs to reduce misconduct

against Chicago residents or to implement a system to identify and track

repeat offenders, districts, or units.

      147.   Plaintiff’s injuries were caused by CPD officers, agents, and

employees of Defendant City of Chicago, including but not limited to the

individually named Defendants, who acted pursuant to the policies, practices,

and customs set forth above in engaging in the misconduct described in this

Count.




                                           26
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 27 of 34 PageID #:27



          Count II: 42 U.S.C. § 1983 –Malicious Prosecution and Unlawful
                              Pretrial Detention

      148.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      149.      In the manner described more fully above, Defendants, while

acting as investigators, individually, jointly, and in conspiracy with each

other, accused Plaintiff of criminal activity and exerted influence to initiate,

continue, and perpetuate judicial proceedings against Plaintiff without any

probable cause for doing so and in spite of the fact that they knew Plaintiff

was innocent.

      150.      In doing so, Defendants caused Plaintiff to be unreasonably

seized without probable cause and deprived of his liberty, in violation of

Plaintiff’s rights secured by the Fourth and Fourteenth Amendments.

      151.      The false judicial proceedings against Plaintiff were instituted

and continued maliciously, resulting in injury.

      152.      Defendants deprived Plaintiff of fair state criminal proceedings,

including the chance to defend himself during those proceedings, resulting in

a deprivation of liberty.

      153.      In addition, Defendants subjected Plaintiff to arbitrary

governmental action that shocks the conscience in that Plaintiff was

deliberately and intentionally framed for a crime of which he was totally

innocent, through Defendants’ fabrication and suppression of evidence.




                                            27
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 28 of 34 PageID #:28



      154.      The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless and deliberate

indifference to the rights of others, and in total disregard of the truth and of

Plaintiff’s clear innocence.

      155.      The Defendants’ actions were taken under color of law and

within the scope of their employment.

      156.      As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

      157.      Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago,

and by Defendants who were final policymakers for Defendant City of

Chicago, in the manner described more fully above.

                    Count III: 42 U.S.C. § 1983 – Failure to Intervene

      158.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      159.      In the manner described more fully above, during the

constitutional violations described herein, Defendants stood by without

intervening to prevent the violation of Plaintiff’s constitutional rights, even

though they had the opportunity to do so.

      160.      The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless and deliberate
                                           28
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 29 of 34 PageID #:29



indifference to the rights of others, and in total disregard of the truth and of

Plaintiff’s innocence.

      161.      The Defendants’ actions were taken under color of law and

within the scope of their employment.

      162.      As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

      163.      Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago,

and by Defendants who were final policymakers for Defendant City of

Chicago, in the manner described more fully above.

         Count IV: 42 U.S.C. § 1983 – Conspiracy to Deprive Constitutional
                                   Rights

      164.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      165.      Prior to Plaintiff’s conviction, all of the Defendant Officers,

acting in concert with other co-conspirators, known and unknown, reached an

agreement among themselves to frame Plaintiff for a crime he did not commit

and thereby to deprive him of his constitutional rights, all as described above.

      166.      In so doing, these co-conspirators conspired to accomplish an

unlawful purpose by an unlawful means. In addition, these co-conspirators




                                             29
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 30 of 34 PageID #:30



agreed among themselves to protect one another from liability by depriving

Plaintiff of his rights.

       167.     In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.

       168.     The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless and deliberate

indifference to the rights of others, and in total disregard of the truth and of

Plaintiff’s innocence.

       169.     The Defendants’ actions were taken under color of law and

within the scope of their employment.

       170.     As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

       171.     Defendants’ misconduct described in this Count was undertaken

pursuant to the policies, practices, and customs of Defendant City of Chicago,

and by Defendants who were final policymakers for Defendant City of

Chicago, in the manner described more fully above.

                      Count V: Illinois Law – Malicious Prosecution

       172.     Each paragraph of this Complaint is incorporated as if restated

fully herein.

       173.     In the manner described more fully above, Defendants accused

Plaintiff of criminal activity and exerted influence to initiate, continue and
                                            30
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 31 of 34 PageID #:31



perpetuate judicial proceedings against Plaintiff without any probable cause

for doing so.

      174.      In so doing, these Defendants caused Plaintiff to be subjected

improperly to judicial proceedings for which there was no probable cause.

These judicial proceedings were instituted and continued maliciously,

resulting in injury.

      175.      The Defendants’ actions were taken under color of law and

within the scope of their employment.

      176.      As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

        Count VI: Illinois Law – Intentional Infliction of Emotional Distress

      177.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      178.      The actions, omissions, and conduct of Defendant Officers, as set

forth above, were extreme and outrageous. These actions were rooted in an

abuse of power and authority and were undertaken with the intent to cause,

or were in reckless disregard of the probability that their conduct would

cause, severe emotional distress to Plaintiff, as is more fully alleged above.

      179.      The Defendants’ actions were taken under color of law and

within the scope of their employment.



                                            31
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 32 of 34 PageID #:32



       180.     As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

                         Count VII: Illinois Law – Civil Conspiracy

       181.     Each paragraph of this Complaint is incorporated as if restated

fully herein.

       182.     As described more fully in the preceding paragraphs,

Defendants, acting in concert with other co-conspirators, known and

unknown, reached an agreement among themselves to frame Plaintiff for a

crime he did not commit and conspired by concerted action to accomplish an

unlawful purpose by an unlawful means. In addition, these co-conspirators

agreed among themselves to protect one another from liability for depriving

Plaintiff of his rights.

       183.     In furtherance of their conspiracy, each of these co-conspirators

committed overt acts and were otherwise willful participants in joint activity.

       184.     The misconduct described in this Count was objectively

unreasonable and was undertaken intentionally, with reckless and deliberate

indifference to the rights of others, and in total disregard of the truth and of

Plaintiff’s innocence.

       185.     As a result of Defendants’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation,



                                            32
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 33 of 34 PageID #:33



degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages as set forth above.

                     Count VIII: Illinois Law – Respondeat Superior

      186.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      187.      While committing the acts alleged in the preceding paragraphs,

Defendant Officers were employees, members, and agents of the City of

Chicago, acting at all relevant times within the scope of their employment.

      188.      Defendant City of Chicago is liable as principal for all torts

committed by their agents.

                         Count IX: Illinois Law – Indemnification

      189.      Each paragraph of this Complaint is incorporated as if restated

fully herein.

      190.      Illinois law provides that public entities are directed to pay any

tort judgment for compensatory damages for which employees are liable

within the scope of their employment.

      191.      Defendant Officers were employees, members, and agents of the

City of Chicago, acting at all relevant times within the scope of their

employment in committing the misconduct described herein.

      WHEREFORE, Plaintiff Craig Colvin, respectfully request that this

Court enter a judgment in his favor and against the Defendants, City of

Chicago, former Defendants Ronald Watts, Gerome Summers, Darrel

Edwards, and Kenneth Young, Jr., Philip Cline, Karen Rowan, Debra Kirby,

                                             33
Case: 1:19-cv-01099 Document #: 1 Filed: 02/14/19 Page 34 of 34 PageID #:34



and other as-yet-unidentified officers of the Chicago Police Department,

awarding compensatory damages, attorneys’ fees and costs against each

Defendant, punitive damages against each of the individual Defendants, and

any other relief this Court deems just and appropriate.

                                   JURY DEMAND

      Plaintiff, Craig Colvin, hereby demands a trial by jury pursuant to

Federal Rule of Civil Procedure 38(b) on all issues so triable.

                                               Respectfully submitted,

                                               /s/ Theresa Kleinhaus
                                               One of Plaintiff’s Attorneys
Jon Loevy
Arthur Loevy
Scott Rauscher
Theresa Kleinhaus
Joshua Tepfer
Sean Starr
Loevy & Loevy
311 North Aberdeen Street
Third Floor
Chicago, Illinois 60607
Phone: (312) 243-5900




                                          34
